DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-2,4,6,9,12,15-17,19,22-23,25,27-29,31,35,38,40-42,46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20150147573).
With respect to claim 1 Zhang discloses a stretchable multiple layer  nanocomposite material comprising at least:
A nanocomposite material layer comprising a network of nanotubes modified (which is to say coated with ) with an elastomeric  polymer (para 0214 and see example 32 wherein spandex is used, paragraph 509 ); and 
At least one additional layer laminated with the nanocomposite material layer (para 0039).
With respect to claim 2 Zhang further discloses wherein the network of nanotubes is provided by a nonwoven sheet of nanotubes (see paragraph 39 the sheet or ribbon is not formed from any type of weaving process and is therefor considered to be nonwoven). As it regards optionally being randomly oriented, as this limitation is optional it has not been given patentable weight. 
With respect to claim 4 Zhang (para 65-75) discloses wherein the nanotubes comprise carbon nanotubes (taught), boron-nitride nanotubes, boron-carbon-nitrogen nanotubes, silicon-carbide nanotubes, other nanoparticles, hybrids thereof or a combination of any two or more thereof.
With respect to claim 6 Zhang (para 42) further discloses wherein the nanocomposite material layer has a nanotube content between 5%wt and 90% wt or between 10% wt and 40% wt.
With respect to claim 9 Zhang (para 151) further discloses wherein the nanocomposite material layer is a first nanocomposite material layer and the at least one additional layer is:
Another nanocomposite layer comprising nanotubes differing in nature from the nanotubes of the first material layer;
Another nanocomposite material layer having nanotube content which is different from the first nanocomposite material layer or another nanocomposite material layer similar to the first nanocomposite material layer (see that the respective layers are anode and cathode respectively and thus will have differing properties even if the properties stem from treatment of the nanotubes).
With respect to claim 12 Zhang discloses the selection of the polymer to be based upon the desired characteristics to impart, as such the selection of any known polymer would have been obvious including from the selected groups of polymers.
With respect to claim 15 Zhang (para 162) discloses having mechanical properties varying across a surface area thereof (due to the sputtering the surface will differ and thus the mechanical properties thereof) and wherein at least the nanocomposite material layer has mechanical properties varying across the surface area thereof.
With respect to claim 16 Zhang further discloses (para 162) having at least one of:
 A nanotube content varying across the surface area; 
A polymer content carrying across the surface area (due to the sputtering atop the surface the surface will now be defined by the areas which are and which are not covered by the sputtering material and thus the surface are is now a non-homogenous layer.); 
A nature of elastomeric polymer changing across the surface are; and 
A nature of the nanotubes changes across the surface area of the material.
With respect to claim 17 Zhang discloses the use of varying properties of the yarns used to form the network of nanotubes. It would have been obvious to form the structure with the desired properties. This would have been only an obvious matter of increasing stiffness by increasing the amount of the stiffening agent (the nanotubes) and would have been obvious to one of ordinary skill. 
With respect to claim 19 Zhang discloses the selecting of the materials based upon the properties, the inclusion of a higher amount of polymer content and thus reduced concentration of the stiffening agents in the form of the nanotubes would have been an obvious matter to one of oridnary skill in the art as a simple mater of tuning the output. 
With respect to claim 22 Zhang discloses various uses of the layers including as cathode layers and anode layers. Zhang discloses the properties of the layers as being selected for their respective parameters. In the event that additional layers are needed they can be added and in the event that fewer layers are needed they can be subtracted in a manner that would be readily and easily understood. This would be only a tuning of the respective parameters by providing the layers having said parameters only where needed in a way that would reduce weight and cost. 
With respect to claim 23 Zhang discloses comprising a number of layers tailored to obtain a given material thickness (see para 151 for example) and properties profile adapted for use as a skin material (the display would be considered as skin as it would allow for interaction this way). As it regards the optionally having a nanotube polymer ration as claimed this limitation as it is optional has not been given patentable weight. 
With respect to claim 25 Zhang (para 214) discloses the skin material comprising a nanotube network modified with an elastomeric polymer selected to provide stretch ability to the skin material.
With respect to claim 27 Zhang further discloses (para 214)  comprising a nonwoven nantube layer modified with an elastomeric polymer (spandex).
With respect to claim 28 Zhang disclose multiple layers, providing  multiple stretchable layers would have been a simple matter of duplication of layers. 
With respect to claim 29 Zhang further discloses wherein the at least one additional layer is one or more of a nanocomposite layer (see again para 151). As it regards the limitations listed as optionally as these limitations are not positively required they have not been given patentable weight.
With respect to claims 31 and 35 As it regards tailoring the material to have the properties within the claimed ranges, as such properties are present (ie there will be a thickness in any layer, any layer will have a stretch capacity due to the elastomer, and there will be an elastic modulus in any layer) the selection of the claimed ranges would have been an obvious matter of optimization. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 38 as it regards the use of the layers as an EMI shield Zhang discloses this in para 124. As it regards the skin being formed on a surface this would have nbeen an obvious use of the emi shielding layer. 
With respect to claim 40 as the shielding layer is applied to a surface this necessarily creates a morphing structure. 
With respect to claim 41 the use on an aircraft would have been only an intended use of the structure and thus obvious to one of ordinary skill to select a structure needing a morphing layer to use the material as a morphing layer upon.
With respect to claim 42 as it regards the layers being a deployable structure it is considered to be implicit that the structure can be deployed on a surface as there is nothing precluding such a use of the layers. 
With respect to claim 46 Zhang discloses various uses of the layers (including as displays) wherein the skin forms at least a part of an outer surface of the structure. It would have been obvious to apply the morphing layer in such a way by using it as a substructure that is deployable in the manner claimed as such structures are desirable to keep hidden.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korzhenko (US20100264376) discloses a process for preparing a elastomeric composite with nanotubes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837